TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 2, 2016



                                      NO. 03-16-00224-CV


                                     Shirley Klein, Appellant

                                                 v.

                                Wells Fargo Bank, NA, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, FIELD, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that Shirley Klein has not prosecuted her appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.